PER CURIAM.
We affirm the three issues raised by appellant in this appeal. We write only to address the fact that in the instant case appellant raised as his third issue the ineffective assistance of trial counsel. Although the general rule is that such claims are barred on direct appeal, an exception “arises when the record below is sufficient to allow determination of an effectiveness claim.” Loren v. State, 601 So.2d 271, 272-273 (Fla. 1st DCA 1992). In the instant case, the trial court was presented with the ineffectiveness claims in motions for new trial and rehearing, and the court conducted two evidentiary hearings on these claims. This court, therefore, was provided with an ample record regarding the issue, and the trial court’s denial of relief is affirmed without further discussion. Because the issue was properly brought on direct appeal, appellant is procedurally barred from raising this issue by postconviction proceedings. Id. at 273.
MINER and LAWRENCE, JJ., and SHIVERS, Senior Judge, concur.